 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                               FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       ANTHONY PEREZ, et al.,                            No. 1:18-cv-00127-AWI-EPG
12                            Plaintiffs,
13               v.                                        ORDER GRANTING STIPULATED
                                                           REQUEST TO MODIFY SCHEDULE
14       CITY OF FRESNO, et al.,
                                                           (ECF No. 128)
15                            Defendants.
16

17              On May 6, 2021, the parties filed a stipulated request to modify the schedule in this action.

18   (ECF No. 128). The Court had previously granted the parties’ stipulated request to modify the

19   schedule in light of certain defendants’ lead attorney’s emergency health condition. (ECF No.

20   127). The parties inform the Court that the attorney needs additional time to recuperate from a

21   cardiac surgery and request an additional continuance.1 Good cause appearing, the Court will

22   grant the stipulated request.

23   ///

24   ///

25   ///

26   ///

27   ///

28   1
         The Court wishes counsel a speedy recovery.
                                                           1
 1         Accordingly, IT IS HEREBY ORDERED that the schedule is modified as follows:

 2
     Case Management Event:              Current Deadline:            New Deadline:
 3   Non-Expert Discovery Cut-Off          May 21, 2021          May 21, 2021 (no change)
     (Non-Expert Discovery
 4   Completion Due)
     Expert Disclosures (Initial) –        June 11, 2021                July 2, 2021
 5   Service Deadline
     Rebuttal-Supplemental      Expert     June 25, 2021                July 16, 2021
 6   Disclosures — Service Due
     Expert Discovery Cut-Off (Expert     August 16, 2021            September 6, 2021
 7   Discovery Completion Due)
     Dispositive Motion/MSJ - Filing     September 15, 2021           October 6, 2021
 8   Deadline (Last Day for Filing
     Dispositive Motions)
 9   Last Day for Filing Opposition to                               November 3, 2021
     Dispositive Motion
10

11   Last Day for Filing Reply to                                    November 22, 2021
     Opposition to Dispositive Motion
12   Last Day for MSJ-                    October 13, 2021           December 6, 2021
     Dispositive/Other Motion Hearing
13   Final Pre-Trial Conference           February 16, 2022     February 23, 2022 at 10:00 am
     Trial                                 May 10, 2022           May 10, 2022 (no change)
14

15

16   IT IS SO ORDERED.

17
       Dated:    May 7, 2021                           /s/
18                                               UNITED STATES MAGISTRATE JUDGE
19

20
21

22

23

24

25

26
27

28

                                                 2
